Citation Nr: 0700675	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1972 to January 1977.  
The veteran died in June 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant failed to report to a September 2005 
Board hearing at the RO.


FINDINGS OF FACT

1.  The veteran died in June 2002; his death certificate 
lists the causes of death as complications of diabetes 
mellitus and pneumonia.

2.  Diabetes mellitus and pneumonia were not manifested 
during the veteran's period of active duty service or within 
one year of his discharge from service, nor were his diabetes 
mellitus and pneumonia otherwise related to such service.

3.  During his lifetime, the veteran was not service 
connected for any disabilities.

4.  There is no causal relationship between the cause of the 
veteran's death and his period of active duty service.

5.  The veteran did not have a permanent and total service-
connected disability.  



CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311, 3.312 (2006).

2.  The criteria for entitlement to a dependents' educational 
assistance allowance have not been met.  38 U.S.C.A. § 3501 
(West 2002) C.F.R. §§ 3.807, 21.3020, 21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notice to the appellant 
in August 2002 and issued the rating decision which was the 
initial denial of the appellant's claim in October 2002.  
Thus, VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2002 letter, VA informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board also 
notes that the letter implicitly notified the appellant that 
she should submit any pertinent evidence in her possession.  
In this regard, she was repeatedly advised to identify any 
source of evidence and that VA would assist her in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communications was that the appellant 
must also furnish any pertinent evidence she herself may 
have.  Thus, the Board finds that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the issues decided here, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her service connection claim for 
cause of death and her claim to Chapter 35 benefits, but the 
appellant was not notified of the information and evidence 
necessary to establish effective dates in the event her 
claims were granted.  Nevertheless, even in light of the 
inadequate notice provided to the appellant on this element, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
Board notes that the appellant and her representative have 
alleged no prejudice as a result of any error in notice.  
Moreover, as the decision finds that the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to Chapter 35 benefits, any question as to the 
appropriate effective dates to be assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claims, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private treatment records, and a 
copy of the veteran's death certificate.  The Board notes 
that the appellant has not been afforded a VA medical opinion 
as to the etiology of the veteran's cause of death in 
connection with her claims.  However, for the following 
reasons, the Board finds that a VA medical opinion is not 
necessary in this case.  The Board notes that the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is premised upon an allegation that the 
veteran's fatal diabetes mellitus was caused either by a 
gunshot wound to the pancreas during active duty service 
and/or exposure to herbicides during his service in Vietnam.  
The Board notes that a VA examination cannot serve to verify 
or corroborate that the veteran had service in Vietnam, thus 
a VA medical opinion would not provide any useful evidence to 
address this contention.  With respect to the appellant's 
contention that the veteran suffered a gunshot wound to the 
pancreas during active duty service, the Board notes that the 
veteran's service medical records fail to note any evidence 
of any injury or disease of the pancreas during active duty 
service.  In light of the total lack of evidence of a wound 
to the pancreas during active duty service, the Board finds 
that any VA medical opinion would serve no purpose in the 
adjudicative process as it would be completely speculative.  
Thus, the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims.  See 38 
C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the appellant as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the appellant with the 
claim.  In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as diabetes mellitus and 
pneumonia.  At the time of the veteran's death, service 
connection had not been established for any disabilities.

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as diabetes mellitus, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record reveals that there is no evidence of 
diabetes mellitus or pneumonia during service or for many 
years thereafter.  The veteran's service medical records are 
void of reference to diabetes mellitus or pneumonia.  
Additionally, the veteran's January 1977 discharge 
examination report shows that the veteran was clinically 
examined and no abnormalities were noted.  Moreover, post-
service private medical records are negative for treatment 
for diabetes mellitus and pneumonia until 2002, approximately 
30 years after discharge from active duty service.  Thus, 
there is no objective evidence showing the veteran suffered 
from diabetes mellitus and/or pneumonia until approximately 
30 years after discharge from active duty service.

The Board now turns to the appellant's contentions that the 
veteran's fatal complications from diabetes mellitus were 
caused either by an alleged in-service wound to his pancreas 
or exposure to herbicides during active duty service.  

The Board will first address the issue of the alleged in-
service pancreas wound.  Private medical records from 2002 
show that the veteran reported a history of a gunshot wound 
to the pancreas in service in Vietnam.  A May 2002 private 
medical record notes the veteran's history of "type 1 
diabetes secondary to gunshot wound to the pancreas suffered 
in Vietnam war."  Additionally, the appellant submitted a 
statement in which she alleged that the veteran had told her 
that he was on a PT boat that was ambushed when it was coming 
back from a mission near Saigon and that he was shot and 
taken to a "MASH" unit for treatment and from Saigon was 
taken to Fort Smith Naval Hospital in Virginia.  

For the following reasons, the Board finds that the evidence 
of record does not support the appellant's contentions that 
the veteran was wounded in the pancreas during service in 
Vietnam.  Initially, the Board notes that the veteran's 
service medical records are devoid of reference to any injury 
to or disease of the pancreas or any hospitalization for 
injury or disease of the pancreas.  Additionally, as noted 
earlier, the veteran's January 1977 discharge examination 
report shows that the veteran was clinically examined and no 
abnormalities were noted, meaning that trained medical 
personnel failed to find any indication of a gunshot wound to 
the veteran's pancreas.  Moreover, the veteran's service 
records fail to demonstrate that he served in Vietnam.  The 
veteran's Form DD 214 does not show that he was awarded a 
Vietnam Service Medal.  The National Personnel Record Center 
(NPRC) reported in 2002 that there was no evidence in the 
veteran's file to substantiate any service in the Republic of 
Vietnam.  The veteran's service records show that he served 
on the U.S.S. Sylvania.  The appellant has submitted articles 
which document the history of the U.S.S. Sylvania.  This 
history shows that the U.S.S. Sylvania was never deployed to 
the Pacific or Vietnam.  Thus, there is no objective evidence 
of record demonstrating that the veteran's pancreas was 
injured from a gunshot wound during service in Vietnam.

The Board now turns to the appellant's contention that the 
veteran's diabetes mellitus was the result of exposure to 
herbicides during active duty service.  Under 38 U.S.C.A. § 
1116(a)(2) and 38 C.F.R. § 3.309(e), as to veterans who 
served in Vietnam during a certain time period, certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange.  The Board 
notes that Diabetes Mellitus is included in the list of 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. § 3.309(e).

As a preliminary matter, it must be demonstrated that the 
veteran served in Vietnam during the requisite time period.  
The Board acknowledges the appellant's June 2002 statement in 
which she stated that the veteran had told her that he was on 
a three-week mission in Vietnam when he served on the U.S.S. 
Sylvania and that during this three-week mission he was on a 
PT boat that was sprayed with herbicides.  As previously 
discussed, however, the veteran's service records do not 
demonstrate that the veteran had service in Vietnam.  Once 
again, the Board notes that the veteran's Form DD 214 does 
not demonstrate that the veteran was awarded a Vietnam 
service medal.  Additionally, the NPRC reported in 2002 that 
there was no evidence in the veteran's file to substantiate 
any service in the Republic of Vietnam.  Moreover, as noted 
earlier, the history of the U.S.S. Sylvania submitted by the 
appellant does not show that the ship was ever deployed to 
Vietnam.  In short, there is simply no objective evidence of 
record demonstrating that the veteran had service in Vietnam 
during the requisite time period.  Thus, the presumptive 
provisions of 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e) cannot serve to establish service connection for 
the cause of the veteran's death.

The Board sympathizes with the appellant's contentions, but 
the preponderance of the evidence is against a finding that 
the veteran's diabetes mellitus and pneumonia were 
etiologically related to his active duty service.  38 C.F.R. 
§ 3.312.  

As such, entitlement to service connection for the cause of 
the veteran's death is not warranted.  In reaching this 
determination, the Board in unable to find such a state of 
approximate balance of the positive evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Chapter 35 Dependents' Educational Benefits

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or been 
evaluated as permanently and totally disabled due to service-
connected disability.  See 38 U.S.C.A. § 3501; C.F.R. §§ 
3.807, 21.3020, 21.3021.  For the reasons discussed above, 
the Board finds that the veteran's death was not related to 
his active duty service.  Additionally, there is no evidence 
that the veteran was permanently and totally disabled due to 
service-connected disability.  Therefore, the criteria for 
eligibility for educational assistance under the provisions 
of Chapter 35 have not been met.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance 
under38 U.S.C.A. Chapter 35 is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


